Title: To Alexander Hamilton from Caleb Swan, 5 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


Trenton, October 5, 1799. Protests against having to send money by mail to Army officers whom he does not know. States that it has always been a rule “to make a book entry of cash received or paid, at the time of the transaction, filing the voucher at the same time.” Also writes: “As there is provision … for the travelling expences of military Officers,… whether in the first outset in business, it will not be advantageous as well to the public, as to the troops, for the Regimental Pay Masters … after the musters are made … [to] come for once at least to this Office.…” Adds: “In doing this they will get an insight into their business, which they cannot so readily acquire by barely seeing the forms.”
